Case 6:17-cv-00171-PGB-LRH Document 232 Filed 01/22/20 Page 1 of 5 PageID 11913




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION



    MIDAMERICA C2L INCORPORATED, a
    Nevada corporation; and SECURE ENERGY,
    INC., a Nevada corporation,

                     Plaintiffs/Counter-Defendants,         Case No. 6:17-cv-171-Orl-40LRH
    v.

    SIEMENS ENERGY, INC. a Delaware
    Corporation,

                Defendant/Counter-Plaintiff.
    ____________________________________/

          JOINT MOTION FOR AUTHORIZATION TO BRING ELECTRONIC
                    EQUIPMENT INTO THE COURTHOUSE

           Plaintiffs/Counter-Defendants MidAmerica C2L Incorporated and Secure Energy

    Inc., (“C2L”) together with Defendant/Counter-Plaintiff, Siemens Energy, Inc.

    (“Siemens”) (collectively, “the Parties”), respectfully move this Court for authorization to

    bring, as specified below, certain electronic equipment into the Courthouse, and states as

    follows:

           1.        The Court set a Pre-Trial Conference for January 24, 2020 at 2:30 p.m.

           2.        Counsel for Siemens anticipates that their presentation and argument will

    include reference to deposition testimony, exhibits and slides. In order to assist in that

    presentation, Siemens and its counsel will utilize the services of Eric Berglund and request

    permission to bring two laptops and one monitor into the Courthouse for use in presenting

    its arguments.
Case 6:17-cv-00171-PGB-LRH Document 232 Filed 01/22/20 Page 2 of 5 PageID 11914




           3.      Siemens’ counsel, Jonah Mitchell and Adaline Hilgard will also utilize their

    laptops during the hearing.

           4.      Counsel for C2L, Robert Devereux, as well as the C2L’s client

    representative, Jack Kenny, will also use laptops during the hearing.

           5.      Counsel represents that its use of the foregoing equipment will at all times

    be consistent with the Court’s expectations of decorum.

           6.      Accordingly, the Parties respectfully request that the Court enter an order

    providing that, in connection with the hearing scheduled for Friday, January 24, 2020 at

    2:30 p.m. Eric Berglund, Siemens’ counsel (Jonah Mitchell and Adaline Hilgard), C2L’s

    counsel (Robert L. Devereux), and C2L’s client representative (Jack Kenny), shall be

    permitted to bring the foregoing electronic equipment into the George C. Young United

    States Courthouse Annex and Courtroom 4B.

                       INCORPORATED MEMORANDUM OF LAW

           The Court may grant counsel leave to bring laptop computers, cellular telephones

    and other electronic devices into the courthouse and courtroom. Local Rule 4.11(b); cf.

    Kara v. Fla. Pub. Utils. Co., No. 3:06-cv-572, 2008 WL 345590, at *7 fn. 10 (M.D. Fla.

    Feb. 6, 2008); Meszes v. Potter, No. 3:04-cv-505, 2007 WL 4318947, at *5 (M.D. Fla.

    Nov. 28, 2007).

           WHEREFORE, the Parties respectfully request that the Court enter an order

    providing that, in connection with the Pre-Trial Conference scheduled for 2:30 p.m. on

    January 24, 2020 in the George C. Young United States Courthouse Annex and Courtroom

    No. 4B:



                                                2
Case 6:17-cv-00171-PGB-LRH Document 232 Filed 01/22/20 Page 3 of 5 PageID 11915




       a. Eric Berglund shall be permitted to bring two laptop computers, cables, surge

          protector and power supplies, and one monitor, and one cell phone;

       b. Siemens’ counsel, Jonah Mitchell and Adaline Hilgard, shall each be permitted to

          bring a laptop computer and a cell phone;

       c. C2L’s counsel, Robert Devereux, shall be permitted to bring a laptop computer and

          a cell phone; and

       d. C2L’s client representative, Jack Kenny, shall be permitted to bring a laptop

          computer and a cell phone.




                                              3
Case 6:17-cv-00171-PGB-LRH Document 232 Filed 01/22/20 Page 4 of 5 PageID 11916




    Respectfully submitted this 22nd day of January 2020.

    BY: /s/ Robert L. Devereux                      /s/ Jonah D. Mitchell
    Robert L. Devereux, admitted pro hac vice       Jonah D. Mitchell (admitted pro hac vice)
    7701 Forsyth Blvd., Suite 800                   Adaline J. Hilgard (admitted pro hac vice)
    St. Louis, Missouri 63105-3907                  Christopher J. Pulido (admitted pro hac vice)
    Phone: (314) 726-1000                           Reed Smith LLP
    Fax:      (314) 725-6592                        101 Second Street, Suite 1800
    Email: rdevereux@dmfirm.com                     San Francisco, CA 94015-3659
                                                    Telephone: 415-543-8700
    and                                             Facsimile: 415-391-8269
                                                    Email:         jmitchell@reedsmith.com
    Walter A. Ketcham, Jr.                                         ahilgard@reedsmith.com
    Florida Bar No. 156630                                         cpulido@reedsmith.com
    Grower, Ketcham, Eide, Telan & Meltz,
    P.A.                                            and
    901 North Lake Destiny Road, Suite 450
    Maitland, FL 32751                              Robert W. Thielhelm, Jr.
    Tel: (407) 423-9545                             Florida Bar No. 889679
    Fax: (407) 425-7104                             BAKER & HOSTETLER LLP
                                                    2300 SunTrust Center
    Email:                                          200 South Orange Avenue
    waketcham@growerketcham.com                     Orlando, Florida 32802
                                                    Telephone: 407-649-4000
    Attorneys for MidAmerica C2L                    Telecopier: 407-841-0168
    Incorporated and Secure Energy                  Email:         rthielhelm@bakerlaw.com
    Inc.
                                                    Attorneys for Siemens Energy, Inc.




                                                4
Case 6:17-cv-00171-PGB-LRH Document 232 Filed 01/22/20 Page 5 of 5 PageID 11917




                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 22, 2020, a true and correct copy of the
    foregoing was submitted to the Clerk of the Court using the CM/ECF system, which will
    send a Notice of Electronic Filing to the following listed counsel:

    Robert L. Devereux
    Jeffrey R. Schmitt
    Danna McKitrick, P.C.
    7701 Forsyth Blvd., Suite 800
    St. Louise, MO 63106
    Email: rdevereux@dmfirm.com
            jschmitt@dmfirm.com

    Walter A. Ketcham, Jr.
    Grower, Ketcham, Edie, Telan & Meltz, PA
    P.O. Box 538065
    Orlando, FL 32853-8065
    Email: enotice@growerketcham.com

                                               /s/ Jonah D. Mitchell
                                               Jonah D. Mitchell




                                               5
